Van Kirk, P. J.
Claimant, a working woman without family, home or savings, in January, 1923, entered the home of deceased, *609a working man without a family, but having a home and moderate savings. Until his death in July, 1929, she did the housework, owned and kept poultry on the place, sold eggs and young birds; also used birds in the house. He furnished the home and paid the expenses of the family of two persons. There is no proof of the arrangement made when she entered the home; she was paid no wages as such, nor did she ever ask payment during the six years. The admissions said to have been made to the real estate agents and to her son are as consistent with an intent to make her a gift in appreciation of her loyalty and faithful work as with an existing contract to pay her wages; also the credibility of the witnesses thereto was for the surrogate. An agreement that she should do the housework in consideration of a home and support would be fair and reasonable; she would be worldng for herself as well as for him. The surrogate was justified in disallowing the claim and the decree should be affirmed.
All concur, except Davis, J., who dissents, with an opinion, in which Hill, J., concurs.